DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (fig. 4A), subspecies 1 (fig. 5A), with claims 1-9 indicated by Applicant to read thereon, in the reply filed on 11/1/2022 is acknowledged.  The traversal is on the ground(s) that the prior Office Action failed to show the mutually exclusive characteristics.  This is not found persuasive because 1) the mutually exclusive characteristics such as the gate pattern, semiconductor pattern and/or lower structure were identified in the previous office action, see paragraph 2 and/or gate pattern shape, see paragraph 3 and 2) Applicant also fails to clearly indicated that the species are NOT patentably distinct, and/or admit on the record that the species are obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 6, lines 1-2, the phrase “the upper surface of the cell gate electrode” lacks antecedent basis.
Re claim 6, line 2, the phrase “the lower surface of the cell gate electrode” lacks antecedent basis.

Allowable Subject Matter
Claims 1-5 and 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claim 1.  In particular, the prior art does not teach or suggest the semiconductor device comprises a separation structure penetrating through the stacked structure; and a memory vertical structure penetrating through the stacked structure, wherein the memory vertical structure includes a first portion located on a same level as a level of the cell gate pattern and second portions located on a same level as a level of the first and second interlayer insulating layers, wherein each of the second portions has a width smaller than a width of the first portion, wherein the memory vertical structure includes a first dielectric layer and a second dielectric layer, in contact with each other in the second portions, extended toward the first portion, and spaced apart from each other in the first portion, wherein the memory vertical structure further includes a data storage pattern disposed between the first dielectric layer and the second dielectric layer in the first portion, wherein the first dielectric layer contacts the cell gate pattern and the first and second insulating layers, wherein the cell gate pattern includes an upper surface contacting the second insulating layer, a lower surface contacting the first insulating layer and a first side contacting the first dielectric layer and a second side contacting the separation structure, and wherein the first side of the cell gate pattern includes: a central protruding portion protruding in a direction toward the first portion of the memory vertical structure in the cell gate pattern; a first edge protruding portion adjacent to the first interlayer insulating layer; a second edge protruding portion adjacent to the second interlayer insulating layer; a first recess portion between the central protruding portion and the first edge protruding portion; and a second recess portion between the central protruding portion and the first edge protruding portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893